Citation Nr: 0020527	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-02 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation for 
bronchial asthma.  

2.  The propriety of the initial noncompensable rating for 
branch retinal vein occlusion of the right eye, for the 
period preceding August 14, 1998.

3.  The propriety of the initial 10 percent rating for branch 
retinal vein occlusion of the right eye, for the period 
beginning August 14, 1998.

4.  Entitlement to service connection for a back disability, 
including sacro-iliac strain, sciatica, and right leg pain.

5.  Entitlement to service connection for anaphylaxis.

6.  Entitlement to service connection for myalgia, to include 
consideration for muscle cramps with elevated creatinine 
phosphokinase (CPK) and acute epicondylitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
August 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
seeking entitlement to service connection for a back 
disability, including sacro-iliac strain, sciatica and right 
leg pain, anaphylaxis due to floor stripping material, and 
myalgia, to include consideration for muscle cramps with 
elevated CPK and acute epicondylitis.  By the same rating 
decision, the RO also granted service connection for 
bronchial asthma and assigned an initial noncompensable 
evaluation.  By a September 1998 rating decision, the RO 
assigned a 10 percent initial evaluation for bronchial 
asthma.  

The appeal also arises from a December 1997 rating decision 
which granted service connection for branch retinal vein 
occlusion of the right eye and assigned a noncompensable 
rating.  In October 1998, the RO increased the veteran's 
initial rating to 10 percent.  The issues involving the 
propriety of the initial ratings assigned for the veteran's 
branch retinal vein occlusion of the right eye will be 
addressed in the REMAND portion of this decision.  

The issues of service connection for a back disability, 
including sacro-iliac strain and service connection for 
sciatica and right leg pain were originally developed as two 
separate issues.  Considering that the symptoms regarding 
these issues overlap to a great degree, the two issues will 
be consolidated into one distinct issue of service connection 
for a back disability, to include sacro-iliac strain and 
sciatica and right leg pain.  

The veteran's claim challenging the propriety of the initial 
10 percent evaluation for bronchial asthma will be addressed 
in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim of service connection for myalgia, to 
include consideration of muscle cramps with elevated CPK and 
acute epicondylitis is plausible.

3.  The veteran's claim of service connection for a back 
disability, including sacro-iliac strain, sciatica, and right 
leg pain is plausible.

4.  The record does not include evidence showing that the 
veteran currently has anaphylaxis.  


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for myalgia, to include 
consideration for muscle cramps with elevated CPK and acute 
epicondylitis.  38 U.S.C.A. § § 1110, 1131, 5107 (West 1991); 
Hampton v. Gober, 10 Vet.App. 481 (1997), Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a back disability, including 
sacro-iliac strain, sciatica, and right leg pain.  
38 U.S.C.A. § § 1110, 1131, 5107 (West 1991); Hampton v. 
Gober, 10 Vet.App. 481 (1997), Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

3.  The veteran's claim for entitlement to service connection 
for anaphylaxis is denied as not well grounded. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 
3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
July 1981 for right leg pain in the popliteal region 
beginning 2 weeks prior following a slipped knee on a 
racquetball court.  No radiation was noted.  Assessment was 
musculoskeletal strain.  The veteran was seen for right leg 
numbness in December 1986.  Assessment was right inguinal 
pain with paresthesia, questionable etiology.  

The veteran was seen for right leg pain in March 1990.  It 
was noted that the veteran had a history of right leg 
discomfort and numbness with numbness sporadic beginning in 
the groin and extending down the posterior thigh and leg.  
Provisional diagnosis was right leg pain.  The veteran was 
seen for a follow up for right leg pain in March 1990.  
Impression was sciatica.  An electromyograph of multiple 
muscles in the right lower extremity from March 1990 revealed 
no evidence of abnormal activity.  X-rays of the hips from 
July 1990 showed no joint narrowing or erosion.  The veteran 
was seen in August 1990 and was prepared for overseas 
deployment.  Assessment was muscular pain from multiple 
injections.  The veteran was seen in September 1990 for 
swollen legs.  It was noted that she had been limping since 2 
weeks prior since she got shots.  Assessment was pedal edema, 
and rule out lower back radiculopathy.  The veteran was seen 
in December 1990.  Assessment was muscle spasm of the right 
thigh.  The veteran was seen for right hip pain in April 
1991.  The veteran was seen for left hip pain in August 1991.  
Impression was possible sciatica.  An MRI of the pelvis 
showed no abnormaltiy.  

The veteran was seen in April 1992 presenting with acute 
shortness of breath.  Assessment was acute anaphylaxis to 
floor stripping material.  The veteran was seen in August 
1992.  A flare-up of right buttock sciatic pain was noted.  A 
sciatic nerve problem was noted in August 1992.  An 
electromyograph report from November 1992 of muscles in the 
left lower extremity, hip, and lumbar paraspinal muscles 
revealed no evidence of abnormal activity.  The veteran was 
seen in November 1992.  She described aching pain in her left 
buttock and left lower extremity since taking a physical 
therapy test.  The examiner stated that he did not know the 
cause of the pain, as MRIs of the spine and pelvis were 
normal.  An MRI of the pelvis from December 1992 was 
negative.  

The veteran was seen in July 1993 after slipping in the 
shower.  It was noted that she arrived in the emergency room 
in a stretcher and backboard.  Assessment was back trauma 
secondary to fall.  

The veteran was seen in November 1993 for right sided pelvic 
pain.  Assessment was chronic right sided pain radiating to 
the groin and buttocks.  The veteran was hospitalized in 
December 1993 for intermittent chest pain.  She complained of 
muscle cramping in her lower extremities, but denied any pain 
or weakness in her muscles normally.  The examiner's 
assessment was patient with persistently elevated creatinine 
levels and muscle cramping now found to have myopathic 
changes on EMG study.  The examiner commented that the 
patient possibly had a myositis but would be atypical for 
polymyalgia rheumatica with a normal sed rate.  The veteran 
was seen in January 1994, for muscle cramps for four months 
in the buttocks and bilateral legs.  Assessment was muscle 
cramps with increased CPKs, possible myositis.  The veteran 
was seen in February 1994.  It was noted that over the past 2 
months, the veteran had noted total body muscular fatigue and 
discomfort.  The veteran felt that her muscle problems 
started 3-4 weeks after a flu shot in October 1993.  She 
stated that she might have had buttock cramping before the 
flu shot but not the generalized muscle fatigue/discomfort.  
Assessment was history of previously elevated CPK, abnormal 
EMG, and muscle discomfort.  The examiner noted that 
polymositis was considered, but had doubts.  The examiner 
also considered post-viral, including body myositis, enzyme 
deficiency.  The veteran was seen again in February 1994 for 
muscle cramping.  Assessment was increased CPKs with 
intermittent muscle pain of unknown etiology.  

The veteran was hospitalized in February 1994 for 
intermittent muscle pain.  Diagnosis was muscle pain of 
unknown etiology.  

The veteran was seen in April 1994.  It was noted that the 
veteran had severe myalgias and muscles soreness/stiffness 
the day before and during rainy weather.  Assessment was 
myalgias, history of prior increased CPK.  The veteran was 
seen in May 1994 describing right arm pain.  Assessment was 
status/post right epicondylitis.  The veteran was seen in 
July 1994.  Assessment was muscle fatigue, cramps, and pain.  
The examiner stated that there was no evidence of CNS, nerve 
root, plexus, or peripheral nerve, and no neuromuscular 
junction lesion.  The examiner stated that the symptoms were 
most likely due to muscle pathology (i.e., myopathy, 
myositis).  

The veteran was seen in August 1994 for muscle pain, unclear 
etiology.  The veteran was seen in November 1994.  It was 
noted that she had pain around her shoulders, back of the 
neck, and thighs with intermittent cramps.  Assessment was 
muscle pain, with no clinical syndrome of myositis.  It was 
noted that it could not be excluded that it was post-viral or 
post flu vaccine, since it started 4-5 days after a flu shot.  

The veteran was seen for myalgia in May 1995.  Assessment was 
muscle pains, no specific etiology.  The veteran was seen for 
myalgia in August 1995.  It was noted that the veteran had 
generally not as severe episodes of muscle pain.  CPK was 
normal.  Assessment was muscle pain, no specific etiology.  
The veteran was seen in January 1996 for pain in the right 
lower back.  The veteran stated that she was jumping on a 
trampoline and landed wrong.  There was no weakness in the 
lower extremity.  Assessment was sacroiliac joint strain.  An 
x-ray of the lumbosacral spine was taken in January 1996.  It 
was noted that the vertebrae, disc spaces, and pedicles were 
intact.  Normal alignment of the entire spine was noted.  An 
x-ray of the right hip noted narrowing of the inferior hip 
joint space with minimal osteophytes noted consistent with 
degenerative osteoarthritic changes.  

The veteran was seen in January 1996 for physical therapy on 
her right hip.  The veteran was seen in March 1996 
complaining of having more muscle aches over the previous 2 
weeks.  Assessment was myalgias.  The veteran was seen in 
September 1996 for pain in her chest.  Relevant assessment 
was history of myalgia.  The examiner stated that the myalgia 
appeared to be quiescent.  The veteran was seen in December 
1996, and it was noted that her myalgias were getting worse 
and they involved the upper arm, forearm, buttocks, thigh, 
lower back, and proximal shoulder girdle.  

At the veteran's separation examination in May 1997, her 
spine and other musculoskeletal system was evaluated as 
normal.  On the veteran's report of medical history form from 
separation, she placed checks in the yes boxes in response to 
whether she either had or had ever had swollen or painful 
joints, sinusitis, hay fever, shortness of breath, pain or 
pressure in the chest, heart trouble, leg cramps, adverse 
reaction to medicine, arthritis, bone, joint, or other 
deformity, trick or locked knee, or foot trouble.  On the 
back of the form, she explained that she had been treated for 
myalgias and muscle and joint pain from 1994 to the present.  
On the back of the form, the examiner noted that the veteran 
had cramps, swollen muscles, and arthritis in the knees, 
elbows, shoulders, hips, and legs.  The examiner wrote that 
the veteran had seasonal hayfever.  

On the veteran's August 1997 claim, she requested service 
connection for myalgia from November 1978, right leg pain 
secondary to sciatica from March 1990, atypical chest pain 
from June 1985 with hospitalizations from 1988, 1993, 1994, 
and 1995, angina from 1988, right buttock pain secondary to a 
sterile abscess from deployment immunization from October 
1991, acute anaphylaxis from floor stripping material from 
April 1992, muscle pain secondary to multiple injection from 
August 1990, muscle cramps with elevated CPK from December 
1993, back trauma secondary to a fall from July 1993, acute 
epicondylitis and myalgia from May 1994, right sacroiliac 
joint strain from January 1996, gastroesophageal reflux from 
1996, duodenitis from December 1996, 

The veteran underwent a VA orthopedic examination in October 
1997.  No findings were made regarding the back or of 
myalgias.  

The veteran underwent a general VA examination in October 
1997.  Regarding gastroesophageal reflux disease, the veteran 
was currently not on any medications.  She stated that she 
changed her diet so that she avoided spicy foods and 
irritants that would trigger her gastroesophageal reflux.  
She stated that she had had no difficulty since then.  She 
stated that occasionally she felt somewhat bloated and 
flatulent, and had been diagnosed in the past as having 
duodenitis with an upper endoscopy.  Since she changed her 
diet, she had not had significant problems with this.  She 
stated that she had gained some weight since the surgical 
bladder suspension but that this was not related to 
gastroesophageal reflux disease.  She denied any anemia, 
vomiting, hematemisis, melena, or significant pain.  She 
stated that she very rarely had episodes of reflux unless she 
ate something that she knew that she should avoid.  

Regarding asthma, she stated that it had been more pronounced 
in Korea and Germany.  She stated that chemicals and perfume 
tended to exacerbate an asthmatic attack in her.  She stated 
that she took Azmacort and Vancenase.  She stated that she 
had not had an attack since she had been in South Carolina 
since her discharge from the military.  She had an occasional 
wheezing, but this was not significant.  

Regarding right leg pain, she stated that she had bilateral 
knee degenerative arthritis that had been attributed to some 
extent to her left leg being somewhat shorter than her right 
leg and her compensating for this.  Regarding chest pain, she 
stated that she had had some problem with atypical angina 
since 1987.  It was noted that she had a catheterization done 
in May 1997 which was OK.  She stated that her chest 
discomfort tended to respond to Nitroglycerine.  It was noted 
that she was currently taking Norvasc as the possible 
spasming might have been the etiology for her chest 
discomfort.  

Regarding history of myalgias, the veteran stated that she 
had had chest discomfort and muscle weakness, but that this 
had subsided, with no etiology determined.  The veteran 
stated that she had an abscess of her left buttock.  She 
stated that while playing tennis she broke her coccyx, and 
now had a lot of lower back pain, especially with prolonged 
sitting or standing.  Neurological examination was normal.  
Under impressions, the examiner listed gastroesophageal 
reflux disease, asymptomatic, history of 
asthma/bronchitis/sinusitis without recurrence since being in 
South Carolina; history of atypical angina with normal 
coronary arteries; history of myalgias in 1993 with elevated 
CPK - resolved; history or right abscess involving the 
buttock region with chronic pain; history of back trauma with 
frequent lower back pain exacerbated with prolonged 
sitting/standing.  

In the veteran's December 1997 Notice of Disagreement, she 
asserted that her sciatica and right leg pain could have been 
caused by the sterile abscess on her right buttock.  She 
disagreed with the 0 percent rating assigned for documented 
angina.  She disagreed with the 0 percent rating assigned for 
a documented fractured coccyx which contributed to her lower 
back pain.  She asserted that sacroiliac strain should have 
been considered.  She asserted that the acute anaphylaxis to 
floor stripping material occurred while working on her 
assigned ward in Georgia.  She asserted that her muscle pain 
and elevated CPK began during her tour in Korea and had 
persisted.  Regarding her asthmatic attacks, she stated that 
she had wheezing occasionally.  

In the veteran's February 1998 Substantive Appeal, she 
asserted that her asthma should have been rated at least 10 
percent.  She asserted that records from service might have 
been overlooked regarding sciatica and right leg pain.  She 
asserted that her anaphylaxis was secondary to asthma.  She 
asserted that CPK and muscle cramping including 
hospitalization began in Korea after the flu shot.  She 
asserted that her back pain was associated with a fall while 
playing tennis.  

The veteran was afforded a hearing in August 1998, a 
transcript of which has been associated with the claims 
folder.  She testified about her asthma and her back.  

Regarding her back, she asserted that the initial injury 
where she dislocated her coccyx happened around 1979-1980 
when she was playing tennis.  She stated that in 1987, she 
injured her back when she was on a plane that landed 
extremely hard.  She described problems with walking, 
lifting, sleeping, and driving.  She asserted that she was 
taking Motrin, but was not pain free.  She asserted that she 
had not been treated for it recently.  She asserted that she 
had a neck brace, but only used when absolutely necessary.  


Analysis

Laws and regulations regarding service connection.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § § 1110, 
1131 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
any claim for service connection is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic disorders, including arthritis, 
if they become manifest to a compensable degree within one 
year from the date of discharge from active military service; 
or for any disease or injury diagnosed after discharge, when 
all of the evidence establishes that the disease or injury 
was incurred in service.  38 U.S.C.A. § § 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (d), 3.307, 3.309 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


Entitlement to service connection for anaphylaxis.

The service medical records show that the veteran was seen in 
April 1992 presenting with acute shortness of breath.  
Assessment was acute anaphylaxis to floor stripping material.  
However, at the veteran's separation examination in May 1997, 
no diagnosis of anaphylaxis was made.  The post-service 
medical records do not show that the veteran was seen for 
anaphylaxis.  At the veteran's VA examination in October 
1997, she was diagnosed with history of 
asthma/bronchitis/sinusitis without recurrence since being in 
South Carolina.  No diagnosis of anaphylaxis was made at the 
October 1997 VA examination.  The evidence of record does not 
include references to a present diagnosis of anaphylaxis.  
Without evidence of a present disability, an essential 
element of a well-grounded claim is missing.

The veteran asserts that she should be granted service 
connection for anaphylaxis as due to floor stripping 
material.  She also asserts that her anaphylaxis is due to 
her service-connected asthma.  However, as a layman, the 
veteran is simply not qualified to provide a medical 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As noted above, for a claim to be well grounded, there must 
be a medical diagnosis of a current disability.  See Caluza, 
supra.  As such evidence has not been presented, the 
veteran's claim for service connection for anaphylaxis is not 
well grounded.  In the absence of a well grounded claim, the 
appeal for service connection for anaphylaxis must be denied.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).


Entitlement to service connection for myalgia, to include 
consideration for muscle cramps with elevated CPK and acute 
epicondylitis.  

The evidence shows that beginning in December 1993, and 
continuing until December 1996, the veteran was frequently 
seen for muscle cramps and muscle pain in service.  She was 
diagnosed with myalgias.  In January 1994, the veteran was 
diagnosed with muscle cramps with increased CPKs, possible 
myositis.  In May 1994, she was diagnosed with status/post 
right epicondylitis.  At the veteran's separation examination 
in May 1997, the examiner wrote, "(l) (r) knees, elbows, 
muscles swollen, cramps."  

The veteran filed her claim in August 1997, the same month 
that she left service.  At a VA examination in October 1997, 
regarding myalgias, the veteran stated that she had muscle 
weakness, but that this had subsided.  Under impressions, the 
examiner noted "history of myalgias in 1993 with elevated 
CPK - resolved."  However, in the veteran's December 1997 
Notice of Disagreement, she wrote that her muscle pain had 
persisted.  

After reviewing the record, it is determined that the 
veteran's claim is  well-grounded.  In this regard, it is 
observed that in Hampton v. Gober, 10 Vet.App. 481 (1997), a 
case where a claimant filed a compensation claim shortly 
after discharge from service (as in the present case), the 
Court found that a diagnosis of disability reported in a 
service discharge examination report constituted evidence of 
current disability as well as evidence a relationship to 
service sufficient to well-ground a service connection claim.  

The separation examination report in the present case does 
not technically include a diagnosis (only swollen muscles 
were noted).  It could also be argued that the veteran does 
not have a current disability based on the October 1997 VA 
examination where the examiner noted history of myalgias 
which were resolved.  However, the veteran seemed to 
contradict the findings from the October 1997 VA examination, 
when she indicated in her Notice of Disagreement that her 
muscle pain had persisted.  Accordingly, in light of the 
veteran's seemingly contradictory statement, and in light of 
the fact that the veteran was seen so often in service for 
her myalgias and that swollen muscles were noted at 
separation, and the fact that , the veteran's claim of 
entitlement to service connection for myalgia , to include 
consideration for muscle cramps with elevated CPK and acute 
epicondylitis is plausible and, therefore, well grounded.  
See 38 U.S.C.A. § 5107 (West 1991); Hampton v. Gober, 10 
Vet.App. 481 (1997), Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  


Entitlement to service connection for a back disability, 
including sacro-iliac strain, sciatica, and right leg pain.

The veteran asserts that she has a back disability.  She 
asserts a number of different theories for the etiology of 
her back disability.  She described back trauma secondary to 
a fall from July 1993.  She described a right sacroiliac 
joint strain from January 1996.  She described right leg pain 
secondary to sciatica from March 1990.  She described right 
buttock pain secondary to a sterile abscess from deployment 
immunization from October 1991.  She also described an 
initial back injury from fracturing her coccyx around 1979-
1980.  

It is also noted that when the veteran was seen in service in 
December 1996, it was noted that the veteran had myalgias 
involving a number of different areas, including her lower 
back.  As noted in the discussion above, the veteran's claim 
for service connection for myalgia was determined to be well-
grounded.  Since the veteran was determined to have myalgia 
in her lower back in service, and her claim for service 
connection for myalgia has already been determined to be 
well-grounded, the veteran's claim for service connection for 
a lower back disability due to myalgia is also determined to 
be well grounded.  

In Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000), 
the Federal Circuit recently held that, once an appellant has 
set forth a well-grounded claim as a result of a specific in-
service occurrence or aggravation of a disease or injury, 
VA's duty to assist, pursuant to 38 U.S.C.A. §  5107(a), 
attaches to the investigation of all possible in-service 
causes of the disability, including those unknown to the 
claimant.  Id. slip op. at 12.  As such, because the 
veteran's claim for a lower back disability due to myalgia is 
well grounded, her claim for a lower back disability due to 
the other causes discussed above, must also be developed.  


ORDER

As the claim of service connection for service connection for 
myalgia, to include consideration for muscle cramps with 
elevated CPK and acute epicondylitis is well grounded, the 
appeal to this extent is allowed subject to further action as 
discussed herein below.

As the claim of service connection for service connection for 
a back disability, including sacro-iliac strain, sciatica, 
and right leg pain is well grounded, the appeal to this 
extent is allowed subject to further action as discussed 
herein below.

The veteran's claim of entitlement to service connection for 
anaphylaxis is denied as not well-grounded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Regarding the veteran's claim challenging the propriety of 
the initial 10 percent evaluation for bronchial asthma, the 
Court has held that where the record does not adequately 
reveal the current state of the veteran's service-connected 
disability, fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination.  Goss v. 
Brown, 9 Vet.App. 109, 114 (1996).  

At the veteran's October 1997 VA examination, the examiner 
recommended that the veteran undergo pulmonary function 
testing.  The veteran is rated under Diagnostic Code 6602.  
In light of the fact that the veteran has not undergone 
pulmonary function testing since leaving service, and the 
fact that the criteria in Diagnostic Code 6602 rely heavily 
on pulmonary function testing, the veteran's claim 
challenging the propriety of the initial 10 percent rating 
for bronchial asthma must be remanded for a respiratory 
examination, to include pulmonary function testing.  

In light of the fact that the veteran's claim of service 
connection for myalgia, to include consideration for muscle 
cramps with elevated CPK and acute epicondylitis is well 
grounded, the duty to assist is triggered.  38 U.S.C.A. 
§ 5107 (b) (West 1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Regarding the veteran's claim for service connection for 
myalgia, it is true that the veteran had a VA examination in 
October 1997.  The examiner stated that the veteran's 
myalgias had resolved.  However, in light of the fact that 
the veteran stated in her Notice of Disagreement that her 
myalgias had persisted, it is determined that the veteran 
should be afforded another VA examination, in order to 
conclusively determine whether or not the veteran has any 
disorder involving her muscles.  The examiner should 
specifically determine the nature of all muscle disorders 
that the veteran has and the relationship of those disorders 
to service.  The examiner must answer all requested questions 
to the extent feasible.

Regarding the veteran's claim for service connection a back 
disability, including sacro-iliac strain, sciatica, and right 
leg pain, the veteran should be afforded another VA 
examination in order to conclusively determine whether or not 
she has a back disorder.  The examiner should specifically 
determine the nature of all back disorders that the veteran 
has and the relationship of those disorders to service.

By a rating decision dated December 1997, the RO granted 
service connection for branch retinal vein occlusion of the 
right eye and assigned a noncompensable rating.  In a 
statement dated August 1998, the veteran stated, "I hereby 
request that my claim be amended to include service 
connection for loss of vision, of the right eye.  I requested 
service connection for this condition on my initial claim 8-
1-97 and it was overlooked."  Although the RO interpreted 
this statement as a new claim for an increased (compensable) 
rating for branch retinal vein occlusion, inasmuch as this 
statement from the veteran was received by the RO within one 
year of the December 1997 initial rating decision, it is 
accepted as a Notice of Disagreement (NOD) challenging the 
propriety of the initial noncompensable rating for branch 
retinal vein occlusion of the right eye.  As a Statement of 
the Case (SOC) has not yet been prepared regarding this 
issue, the Board is required to remand this issue to the RO 
for issuance of a Statement of the Case (SOC). See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Although the RO did not issue a SOC regarding this issue, in 
an October 1998 rating decision, the RO granted the veteran 
an increased rating for branch retinal vein occlusion to 10 
percent, effective August 14, 1998.  As the 10 percent 
disability rating for the veteran's branch retinal vein 
occlusion does not represent a full grant of the benefit 
sought on appeal, this issue is still in appellate status.  
AB v. Brown, 6 Vet.App. 35 (1993).

Accordingly, the Board is required to remand the issues 
challenging the propriety of the initial noncompensable 
rating for branch retinal vein occlusion of the right eye for 
the period prior to August 14, 1998, and the propriety of the 
initial 10 percent rating for branch retinal vein occlusion 
of the right eye for the period beginning August 14, 1998, to 
the RO for issuance of a Statement of the Case (SOC). See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's asthma, 
right knee, back, and myalgia that have 
not already been associated with the 
claims folder. 

3.  The veteran should also be afforded 
another VA respiratory examination to 
determine the current severity of her 
service-connected bronchial asthma.  All 
appropriate testing in this regard should 
be accomplished, including pulmonary 
testing.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be requested to report 
his or her examination findings in 
language compatible with the rating 
criteria.  The examiner should answer the 
following questions:

a.  What is the frequency of the 
veteran's asthmatic attacks?

b.  What is the veteran's Forced 
Expiratory Volume in one second, and 
how does that relate to the 
predicted value of the Forced 
Expiratory Volume in one second?

c.  What is the ratio of Forced 
Expiratory Volume in one second to 
Forced Vital Capacity?  

d.  Does the veteran have 
intermittent inhalational or oral 
bronchodilator therapy?

e.  Does the veteran have daily 
inhalational or oral bronchodilator 
therapy?

f.  Does the veteran use 
inhalational anti-inflammatory 
medication, and if so, how often 
does she use it?

g.  Does the veteran have at least 
monthly visits to a physician for 
required care of exacerbations?

h.  Does the veteran have 
intermittent (at least 3 times per 
year) courses of systemic (oral or 
parenteral) corticosteroids)?

4.  The RO should issue a Statement of 
the Case concerning the propriety of the 
initial noncompensable rating for branch 
retinal vein occlusion of the right eye 
for the period preceding August 14, 1998, 
and concerning the propriety of the 
initial 10 percent rating for branch 
retinal vein occlusion of the right eye 
for the period beginning August 14, 1998.  
If, and only if, the veteran completes 
her appeal by filing a timely substantive 
appeal on the aforementioned issues 
should these claims be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
1991).

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should readjudicate the 
appellant's claims challenging the 
propriety of the initial 10 percent 
rating for bronchial asthma.  

The RO should also readjudicate the 
appellant's claim of entitlement to 
service connection for myalgia, to 
include consideration for muscle cramps 
with elevated CPK and acute 
epicondylitis.  The RO should also 
readjudicate the appellant's claim of 
entitlement to service connection for a 
back disability, to include sacro-iliac 
strain, sciatica, and right leg pain.  In 
the event that the claims are not 
resolved to the satisfaction of the 
appellant, she should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



